Spear, J.,
dissenting:
My interpretation of the contract is that the term “lowest” means the cash price with discount deducted. The “lowest averaged price” in any city would be reached by adding together the lowest cash price of all the companies in such city, and dividing’ the amount thus obtained by the number of companies. The lowest average price in all the cities would be ascertained by adding’ the several lowest prices in the five cities and dividing’ by five. Two-thirds of the sum so found would be the price for Cincinnati.
But there seems to be about as many interpretations as there have been minds applied to the problem. In such case it seems to me that the construction given by the dealings of the parties is as likely to be right as any. While not absolutely uniform, the general course of dealing has been in accordance with the judgment rendered by the trial court and affirmed by the circuit court.
I think those judgments should be affirmed.